Dewet, J.
The plaintiffs contend that they are entitled to enforce the collection of the notes of the defendant, and hold the avails thereof to be adjusted in a general settlement of their dealing with Addison Boyden. They rely upon the principle, that a banker has a lien on all the paper securities which come into his hands, for a general balance. And the general principle, subject to its proper limitations, may be well sustained by authorities : As in Bolland v. Bygrave, Ry. & Mood. 271, which was a case of bills delivered by a party to be discounted in the ordinary course of business, and where it was held, in the opinion given by Abbott, C. J., that a banker has a lien upon *262any securities of the customer, which may for any purpose be placed in his hands. Lord Kenyon, in Davis v. Bowsher, 5 T. R. 491, states the principle thus : “ I am clearly of opinion that by the general law of the land a banker has a general lien upon all the securities in his hands, belonging to any particular person, for his general balance, unless there be evidence to show that he received any particular security under special circumstances which would take it out of the common rule.” Judge Story, in his treatise on Agency, § 381, places the matter in its true light. He states the general principle as before stated by Lord Kenyon, and C. J. Abbott, giving the banker a general lien upon all notes, bills and other securities deposited with him by his customer, for the balance due on general account; but he adds, “here, as in other cases of lien, the right to retain for the general balance of accounts may be controlled by any special agreement which shows that it was not intended by the parties. Thus, for example, if securities have been deposited with a banker as a pledge for a specific sum, and not generally, that will repel the inference that they were intended to give a lien for the general account or balance between the parties.”
In recurring to the facts agreed upon in the present case, it appears distinctly, that the notes in controversy were pledged by Addison Boyden to the plaintiffs, expressly as collateral security for his engagement as indorser of a note for $ 300 given by Daniel Leland, sen., discounted by the plaintiffs, and not paid at its maturity. That note being subsequently paid by Leland, sen., these notes ceased to be held on the particular pledge ; and the inquiry then arises, whether upon any principle of the law of lien, they may be retained against the will of the pledgor or those who represent him, and be treated as collateral security for other liabilities of Addison Boyden created before the deposit of these notes with the plaintiffs; for it must be carried to that extent, as the note of Hawes was indorsed by Boyden, months before the transfer of these notes as collateral security for Boyden’s liability on the note of Leland.
Taking the principles, as found in the cases cited, to be applicable in this Commonwealth, and assuming also the plaintiffs’ *263relation to Addison Boyden to be that of a banker, it seems quite clear to us, that the plaintiffs did not acquire any lien on the notes in suit, for any precedent liabilities of Boyden, by reason of his having indorsed other notes besides that of Leland. This is not a case of an implied lien. The notes were deposited under special circumstances ; they were not pledged generally, but specifically ; and this negatives any inference of any general lien, if, in the absence of such special agreement, the law would imply one. In any view we can take of this case, we can perceive no ground on which the plaintiffs can establish a right to retain these notes.
It was suggested at the argument, that as the plaintiffs held these notes under a regular transfer of the legal title, it was not competent for the defendant to take the objection of the want of interest, or want of property in the same, in the plaintiffs. This might be a good answer, if the defence was only taken at the instance of the defendant; but inasmuch as the defendant acts with the assent and concurrence of Boyden, and with a written power of attorney from him to demand these notes of the plaintiffs, we think he may interpose the defence relied upon, and that, for the reasons already stated, it must avail him.

Plaintiffs nonsuit.